Citation Nr: 0017980	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in November 1995.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1949 to 
April 1950, and from April 1951 to September 1953.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was remanded by the Board 
in February 1999 for further development; it was returned to 
the Board in January 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent an excision of a paraspinal lipoma 
at a VA facility in November 1995.

3.  Following the November 1995 surgery, the veteran 
developed an infection of the surgical wound as well as 
occasional drainage from the surgical site.

4.  The veteran underwent excision of the nonhealing scar 
tissue resulting from the November 1995 surgery in September 
1996.

5.  Following the September 1996 surgery, the veteran's 
surgical wound site healed without any residual disability.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for disability resulting from surgery performed at a VA 
facility in November 1995 have not been met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

The veteran essentially maintains that he should be 
compensated for an infection which developed following 
surgery in November 1995 for the excision of a paraspinal 
lipoma.

On file are VA treatment reports for 1995 to May 1999, which 
disclose that the veteran was admitted in November 1995 for 
the excision of a paraspinal lipoma.  At that time a 
transverse incision was made and a 5 x 5 centimeter mass was 
removed from the veteran's lower back without complication; 
he tolerated the procedure well, and his wound was sutured.  
Shortly thereafter, the veteran developed an infection of the 
wound which was treated with antibiotics.  However, he 
continued to experience drainage from the wound, and physical 
examination disclosed that the wound was not healing 
completely.  In September 1996, the veteran underwent an 
excision of the nonhealing surgical scar on his back.  At 
that time the scar tissue was sharply excised, and the wound 
was injected with Marcaine and closed with sutures.  The 
veteran tolerated the procedure well and, after the sutures 
were removed, the scar was described as well healed by 
November 1996.  The treatment records are negative for 
further complaints or findings with respect to the surgical 
wound site, and all references to the veteran's November 1995 
procedure after November 1996 were historical in nature.  
Treatment reports after September 1996 document complaints of 
recurrent ulcers affecting the veteran's back and buttocks, 
as well as occasional complaints of backaches, although none 
of these complaints were associated by the veteran's treating 
physicians with his November 1995 surgery.

The veteran was afforded a VA examination in April 1997, at 
which time he reported experiencing occasional lower back 
muscle tightness, but denied any complaints associated with 
the scar or wound site resulting from the November 1995 
removal of his paraspinal lipoma.  He indicated that the 
September 1996 procedure was completely successful in healing 
his wound.  Physical examination disclosed the presence of a 
1/2 by 3 1/2 centimeter white, atrophic scar of the lower midline 
portion of the back.  No evidence of keloid or hypertrophic 
scar formation was identified, and no adherence, herniation, 
inflammation, swelling or ulceration of the scar was evident.  
No pain or tenderness to palpation was identified, and the 
veteran's vascular supply was normal.  The examiner noted the 
absence of any limitation of function associated with the 
scar.  The examiner diagnosed the veteran with a scar status 
post removal of a paraspinal lipoma and status post second 
operation to correct drainage and infection of the original 
operation.  The examiner noted that the veteran expressed no 
pertinent complaints on evaluation and that the findings on 
examination were minimal, and he concluded that the veteran 
did not exhibit any problems related to the operation to 
remove the lipoma.

Analysis

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute is less favorable to the veteran's claim; however, 
since the veteran's claim was filed prior to October 1, 1997, 
it will be decided under the law as it existed prior to the 
amendment.  See VAOPGCPREC 40-97.  

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b) (1999).  

In determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c) 
(1999).  

Although the veteran developed an infection following his 
November 1995 surgery as well as problems regarding the 
closure of his surgical wound, the record reflects that he 
underwent excision of the nonhealing scar tissue in September 
1996 and that by November 1996 his surgical wound was 
considered well-healed.  Subsequent medical records are 
negative for any additional complaints or finding of 
infection, or for any residuals thereof, associated with the 
surgical wound site, and there is otherwise no medical 
evidence suggesting the current presence of additional 
disability resulting from the surgery performed at a VA 
facility in November 1995.  Indeed, the veteran denied 
experiencing any pertinent problem at his April 1997 
examination, and the examiner specifically concluded that the 
veteran did not currently exhibit any problems related to his 
November 1995 procedure.

In essence, the only residual of the surgery performed at a 
VA facility in November 1995 is a scar which was a certain 
result of the surgery, and for which the medical evidence on 
file is negative for any associated disability.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107.

ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability resulting from surgery performed at a VA 
facility in November 1995 is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

